   Case 1:18-cr-00700-RBK Document 67 Filed 06/29/21 Page 1 of 1 PageID: 226




                                                 U.S. Department of Justice
                                                 United States Attorney
                                                 District of New Jersey
RACHAEL A. HONIG                                 CAMDEN FEDERAL BUILDING & U.S. COURTHOUSE               856.757.5026
Acting United States Attorney                    401 Market Street, 4th Floor                       Fax: 856.968.4917
                                                 Post Office Box 2098                        gabriel.vidoni@usdoj.gov
GABRIEL J. VIDONI                                Camden, New Jersey 08101-2098
Assistant United States Attorney


                                                 June 29, 2021

Via ECF

Hon. Robert B. Kugler
United States District Judge
Mitchell H. Cohen Courthouse
One John F. Gerry Plaza
4th & Cooper Streets
Camden, New Jersey 08101

           Re:        United States v. Candace Gottlieb, Crim. No. 18-00700 (RBK)

Dear Judge Kugler:

        In light of Ms. Gottlieb’s continued compliance with her release conditions and
appearances in Court, the United States does not object to the modification requested by her motion
filed on June 16, 2021. Dkt. No. 65.

                                                          Respectfully submitted,

                                                          RACHAEL A. HONIG
                                                          Acting United States Attorney

                                                          /s/ Gabriel J. Vidoni
                                                 BY:      GABRIEL J. VIDONI
                                                          Assistant United States Attorney


cc:        Wayne Webb, USPO
